Exhibit 10.1

WALGREEN CO.

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN

EFFECTIVE JANUARY 1, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS             Page   

ARTICLE I      Statement of Purpose and Effective Date

     1   

1.01 Purpose

     1   

1.02 Effective Date

     1   

ARTICLE II    Definitions

     1   

2.01 “Accrued Annual Incentive”

     1   

2.02 “Accrued Base Salary”

     1   

2.03 “Accrued Obligations”

     1   

2.04 “Affiliate”

     1   

2.05 “Base Salary”

     2   

2.06 “Board”

     2   

2.07 “Cause”

     2   

2.08 “CEO”

     2   

2.09 “Change Date”

     2   

2.10 “Change in Control”

     2   

2.11 “Code”

     3   

2.12 “Committee”

     3   

2.13 “Company”

     3   

2.14 “Disability”

     3   

2.15 “Effective Date”

     3   

2.16 “Employee”

     3   

2.17 “Employer”

     3   

2.18 “ERISA”

     3   

2.19 “Exchange Act”

     3   

2.20 “Good Reason”

     3   

2.21 “Including”

     4   

2.22 “Involuntary Termination”

     4   

2.23 “Notice of Termination”

     4   

2.24 “Participant”

     4   

2.25 “Plan”

     4   

2.26 “Plans”

     4   

2.27 “Policies”

     4   

2.28 “Post-Change Period”

     4   

2.29 “Pro-rata Annual Incentive”

     5   

2.30 “Retire” or “Retirement”

     5   

2.31 “Section 409A Deferred Compensation”

     5   

2.32 “Severance Multiple” and “Severance Period”

     5   

2.33 “Target Annual Incentive”

     6   

2.34 “Termination Date”

     6   

2.35 “Termination of Employment”

     6   

2.36 “Tier I Participant”

     6   

2.37 “Tier II Participant”

     6   

 

- i -



--------------------------------------------------------------------------------

ARTICLE III   Participation and Eligibility for Benefits

     7   

3.01 Eligibility

     7   

3.02 Participation

     7   

3.03 Eligibility for Benefits

     7   

3.04 Termination of Participation

     7   

ARTICLE IV   General Obligations of the Employer Upon Involuntary Termination

     7   

4.01 Involuntary Termination

     7   

4.02 Termination for Any Other Reason

     9   

ARTICLE V    Obligations of the Employer on Involuntary Termination of Certain
Participants in the Post-Change Period

     9   

5.01 Application.

     9   

5.02 Involuntary Termination in the Post-Change Period

     9   

5.03 Termination on or After the Change Date for Any Other Reason

     10   

5.04 Limitation on Benefits

     10   

ARTICLE VI   Administration

     11   

6.01 The Company and Committee

     11   

6.02 Delegation of Committee Authority.

     12   

6.03 Advisors and Agents of the Committee

     12   

6.04 Records and Reports of the Committee

     12   

6.05 Limitation of Liability; Indemnification

     12   

6.06 Plan Expenses

     12   

6.07 Service in More than One Capacity

     13   

ARTICLE VII Amendments; Termination

     13   

7.01 Amendment or Termination of the Plan

     13   

ARTICLE VIII Claims Procedure

     13   

8.01 Filing a Claim

     13   

8.02 Review of Claim Denial

     13   

ARTICLE IX Release; No Mitigation; No Duplication of Benefits

     14   

9.01 Release Required

     14   

9.02 No Mitigation

     14   

9.03 No Duplication of Benefits

     14   

ARTICLE X     Miscellaneous

     14   

10.01 Participant Information

     14   

10.02 Electronic Media

     14   

10.03 Notices

     15   

10.04 No Employment Contract

     15   

10.05 Headings

     15   

10.06 Construction

     15   

10.07 Joint and Several Liability

     15   

10.08 Successors

     15   

10.09 Payments to Beneficiary

     16   

10.10 Non-Alienation of Benefits

     16   

10.11 Tax Matters

     16   

10.12 Governing Law

     17   

10.13 Severability

     17   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE I

Statement of Purpose and Effective Date

1.01 Purpose. Walgreen Co., an Illinois corporation, hereby establishes the
Walgreen Co. Executive Severance and Change in Control Plan (the “Plan”). The
Plan is intended to encourage and motivate key employees to devote their full
attention to the performance of their assigned duties without the distraction or
concerns regarding their involuntary termination of employment. The Company
believes that it is in the best interests of its key employees and the
shareholders of the Company to provide financial assistance through severance
payments and other benefits to eligible key employees who are involuntarily
terminated. The Company formerly entered into individual employment contracts
with certain employees providing for change of control and severance benefits
for the above purposes. This Plan is intended to consolidate and replace (with
the consent of the respective Participants where required) such individual
employment contracts in order to provide uniform administration of change of
control and severance benefits. With respect to each Participant, the Plan
supersedes all plans, agreements, or other arrangements for severance benefits
or for enhanced severance payments whether or not before, on or after a change
in control. To the extent the Plan provides deferred compensation it is an
unfunded plan primarily for the purposes of providing deferred compensation for
a select group of management or highly compensated employees.

1.02 Effective Date. This Plan is effective as of January 1, 2013 (the
“Effective Date”).

ARTICLE II

Definitions

When used in this Plan, the terms specified below have the following meanings:

2.01 “Accrued Annual Incentive” means the amount of any annual incentive earned
in a year ended before the Termination Date, but not yet paid to a Participant
as of the Termination Date, other than amounts that he or she has elected to
defer or that have been automatically deferred.

2.02 “Accrued Base Salary” means the amount of a Participant’s Base Salary that
is accrued but unpaid as of the Termination Date, other than amounts that he or
she has elected to defer.

2.03 “Accrued Obligations” means, as of any date, the sum of a Participant’s
Accrued Base Salary, Accrued Annual Incentive, any accrued but unpaid vacation
pay, unreimbursed expenses for which proper documentation is provided, and any
other vested amounts and benefits that are to be paid or provided to the
Participant by the Company under the Company’s plans (other than this Plan and
other than any Section 409A Deferred Compensation), but which have not yet been
paid or provided (as applicable).

2.04 “Affiliate” means any person with whom the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code and Treas. Reg.
§1.409A-3(i)(5)(ii), except that in applying Sections 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code; the language “at least 50 percent” shall be
used instead of “at least 80 percent” in each place it appears in Sections
1563(a)(1), (2), and (3) of the Code, and in applying Treas. Reg. §
1.414(c)-(2) for purposes of determining a controlled group of trades or
businesses under Section 414(c) of the Code, the language “at least 50 percent”
shall be used instead of “at least 80 percent” in each place it appears in
Treas. Reg. § 1.414(c)-(2). Notwithstanding the foregoing, where justified by
legitimate business criteria as determined by the Committee in its sole
discretion, “at least 20 percent” shall be substituted for “at least 50 percent”
in the preceding sentence in determining whether a Participant has a Termination
of Employment.



--------------------------------------------------------------------------------

2.05 “Base Salary” means an Employee’s annual rate of salary as of any date.

2.06 “Board” means the Board of Directors of the Company or, from and after the
of a Change in Control that gives rise to a surviving corporation to the
Company, the Board of Directors of such surviving corporation.

2.07 “Cause” means any one or more of the following, as determined by the
Committee or its delegate in its sole discretion:

(a) a Participant’s commission of a felony or any crime of moral turpitude;

(b) a Participant’s dishonesty or material violation of standards of integrity
in the course of fulfilling his or her employment duties to the Company or any
Affiliate;

(c) a material violation of a material written policy of the Company or any
Affiliate, violation of which would be grounds for immediate dismissal under
applicable Company policy;

(d) willful and deliberate failure on the part of the Participant to perform his
or her employment duties to the Company or any Affiliate in any material
respect, after reasonable notice of such failure and an opportunity to correct
it; or

(e) failure to comply in any material respect with the Foreign Corrupt Practices
Act, the securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, or the Truth in Negotiations Act, or any rules or
regulations thereunder.

2.08 “CEO” means the Chief Executive Officer of the Company.

2.09 “Change Date” means the first date on which a Change in Control occurs
before the termination of the Plan.

2.10 “Change in Control” means an event an event that meets the conditions for a
“change in the ownership of a corporation” or a “change in the effective control
of a corporation” within the meaning of Section 409A of the Code and Treas. Reg.
§1.409A-3(i)(v) through being one or more of the following:

(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company;

(b) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
that, constitutes thirty percent (30%) or more of the total fair market value or
total voting power of the stock of the Company; or

 

- 2 -



--------------------------------------------------------------------------------

(c) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve (12) month period ending on date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all the assets of the Company immediately before such
acquisition or acquisitions; or

(d) a majority of members of the Company’s Board is replaced during any twelve
(12)-month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Company’s Board before the date of the
appointment or election.

2.11 “Code” means the Internal Revenue Code of 1986, as amended. Reference to
any provision of the Code or regulation thereunder, shall include any successor
provision and any regulations and other applicable guidance or pronouncement of
the Internal Revenue Service or the Department of the Treasury, and applicable
case law relating to such Section of the Code.

2.12 “Committee” means the Compensation Committee of the Board. To the extent
the Committee has delegated authority to another person or persons the term
“Committee” shall refer to such other person or persons.

2.13 “Company” means Walgreen Co. and any successor thereto.

2.14 “Disability” means any medically determinable physical or mental impairment
of a Participant that:

(i) has lasted for a continuous period of not less than (x) six months or
(y) such longer period, if any, that is available to a Participant under his
Employer’s Policies relating to the continuation of employee status after the
onset of disability,

(ii) can be expected to be permanent or of indefinite duration, and

(iii) renders the Participant unable to perform his duties with or without
accommodation.

2.15 “Effective Date” is defined in Section 1.02.

2.16 “Employee” means an individual who is designated as an employee of an
Employer on the records of such Employer.

2.17 “Employer” means the Company and an Affiliate any of whose Employees are
Participants in the Plan. The term “Employer” includes any successor to the
Company or an Employer.

2.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to any provision of ERISA shall also include any successor
provision and regulations and others applicable guidance or pronouncement of a
federal regulatory agency and applicable case law relating to such Section of
ERISA.

2.19 “Exchange Act” means the Securities Exchange Act of 1934.

2.20 “Good Reason” means any one or more of the following actions or omissions
occurring during the Post-Change Period and for which Notice of Termination is
given during the Post-Change Period:

 

- 3 -



--------------------------------------------------------------------------------

(i) a material reduction in the Participant’s base compensation;

(ii) requiring the Participant to be based at any office or location more than
50 miles from the pre-Change Date location and also farther from the
Participant’s residence than the pre-Change Date location;

(iii) any material diminution in the Participant’s authority, duties or
responsibilities;

(iv) any material breach of this Plan by any Employer or the Committee;

provided that, in order for there to be a Termination of Employment by a
Participant for Good Reason, the Participant must notify the Participant’s
Employer of the event constituting such Good Reason within 90 days of the
occurrence of such event, by a Notice of Termination. The Employer must have
failed to cure the event constituting Good Reason within 30 days following
receipt of the Notice of Termination and the Participant must terminate
employment within five days after the lapse of the cure period if no cure is
effected. A delay in the delivery of such Notice of Termination or in the
Termination of Employment after the lapse of the cure period shall waive the
right of the Participant under this Plan to terminate employment for Good
Reason.

2.21 “Including” means including without limitation.

2.22 “Involuntary Termination” means the Termination of Employment of a
Participant (a) initiated by the Employer other than for Cause or Disability,
and (b) for a reason other than death. During the Post-Change Period, a
Termination of Employment initiated by the Participant for Good Reason shall
also be an Involuntary Termination. For avoidance of doubt, a Participant shall
not have an Involuntary Termination of Employment if he or she (i) voluntarily
resigns; (ii) voluntarily Retires; (iii) has a Termination of Employment because
of death or Disability; or (iv) on or before the Termination of Employment
(other than a Termination of Employment during the Post-Change Period), is
offered employment or re-employment with the Company or an Affiliate or any
successor to all or a portion of the business of the Company or Affiliate on
terms and conditions substantially similar to the terms and conditions of his or
her employment before his or her Termination of Employment.

2.23 “Notice of Termination” means a written notice given in accordance with
Section 10.03 that sets forth (i) the specific termination provision in this
Plan relied on by the party giving such notice, (ii) in reasonable detail the
specific facts and circumstances claimed to provide a basis for such Termination
of Employment, and (iii) if the Termination Date is other than the date of
receipt of such Notice of Termination (and is not determined under
Section 2.33(a), (b), or (c)), the Termination Date.

2.24 “Participant” means an Employee who is selected to participate in the Plan
and whose participation has not been terminated pursuant to Section 3.04.

2.25 “Plan” means this Walgreen Co. Executive Severance and Change in Control
Plan as set forth herein and as from time to time amended.

2.26 “Plans” means plans, programs, or Policies of the Company or the Employer
that employs a Participant.

2.27 “Policies” means policies, practices or procedures of the Company or the
Employer that employs a Participant.

2.28 “Post-Change Period” means the period beginning on the Change Date and
ending on the first anniversary of the Change Date.

 

- 4 -



--------------------------------------------------------------------------------

2.29 “Pro-rata Annual Incentive” means, in respect of an Employer’s fiscal year
during which the Termination Date occurs, an amount equal to the product of
(a) (i) in the case of a Termination Date before the Change Date, the actual
annual incentive the Participant would have been paid if he or she remained
employed on the payment date applicable to then-current employees, and (ii) in
the case of a Termination Date on or after the Change Date, the Participant’s
Target Annual Incentive (determined as of the Termination Date) multiplied by
(b) a fraction, the numerator of which equals the number of days from and
including the first day of such fiscal year through and including the
Termination Date, and the denominator of which equals 365.

2.30 “Retire” or “Retirement” means a voluntary Termination of Employment after
attaining age 55 and having at least 10 years of service with the Company or any
Employer.

2.31 “Section 409A Deferred Compensation” means a deferral of compensation that
is subject to (and not otherwise exempt from) the requirements of Section 409A
of the Code.

2.32 “Severance Multiple” and “Severance Period” mean :

(a) for a Tier I Participant, for a Termination Date occurring before the Change
Date or after the Post-Change Period, and for a Tier II Participant, for a
Termination Date occurring before, on or after the Change Date:

 

Title/Benefit Indicator

   Severance Multiple    Severance Period

CEO

   2.0x    24 months

COO, EVP

   2.0x    24 months

SVP

   1.0x    12 months

Corporate VP

   1.0x    12 months

Group VP, “grandfathered” MVP

   0.5x    6 months

Divisional VPs (DVPs)

   0.5x    6 months

Non-DVP directors in Benefit Indicator 516

   0.5x    6 months

(b) for a Tier I Participant, for a Termination Date occurring during the
Post-Change Period:

 

Title/Benefit Indicator

   Severance Multiple    Severance Period

CEO

   2.5x    30 months

COO, EVP,

   2.5x    30 months

SVP

   2.5x    30 months

Corporate VP

   2.0x    24 months

Group VP, “grandfathered” MVP

   2.0x    24 months

Divisional VPs (DVPs)

   2.0x    24 months

Non-DVP directors in Benefit Indicator 516

   1.0x    12 months

(c) Notwithstanding the foregoing, if on the Termination Date the Company
maintains generally applicable severance arrangements for a broad-based group of
employees below benefit indicator level 516 with a formula that would provide
severance benefits to an Participant in a greater amount than results from the
application of the Severance Multiple shown above, the Severance Multiple (and
Severance Period) shall be adjusted upward as necessary so that the amount paid
to such Participant is not less than the amount that would be paid under such
generally applicable severance arrangement. Such adjusted amount shall be paid
at the time and in the form of payment in Section 4.01(a)(iii).

 

- 5 -



--------------------------------------------------------------------------------

2.33 “Target Annual Incentive” , as of any date, means the amount equal to the
product of a Participant’s Base Salary multiplied by the percentage of such Base
Salary to which such Participant would be entitled as an annual incentive, based
on the terms in effect on such date under any annual incentive plans for the
performance period for which the annual incentive is awarded if the performance
goals established pursuant to such bonus plan were achieved at the 100% (target)
level as of the end of the performance period, but disregarding any reduction in
Target Annual Incentive that would constitute Good Reason.

2.34 “Termination Date” means the date of the receipt of the Notice of
Termination by a Participant (if such Notice of Termination is given by the
Company or the Participant’s Employer) or by the Participant’s Employer (if such
Notice is given by the Participant), or any later date specified in the Notice
of Termination but not more than 35 days after the giving of such Notice if the
Notice of Termination is given by the Participant for Good Reason and not more
than 15 days after the giving of such Notice of Termination in all other cases,
on which an Employee has a Termination of Employment; provided, however, that:

(a) if the Participant’s employment is terminated by reason of death, the
Termination Date shall be the date of the Participant’s death;

(b) If the Participant’s employment is terminated by reason of Disability, the
Termination Date shall be the date of Disability terminations of employment
regularly applied by the Company’s Human Resource function to terminations of
employment for Disability; which as of the Effective Date is one year after the
onset of the condition causing the Disability;

(c) if no Notice of Termination is given, the Termination Date shall be the last
date on which the Participant is at work; and

(d) if the Notice of Termination is for a Termination by the Participant for
Good Reason, the Termination Date shall be the 35th day after the giving of the
Notice of Termination if the Employer has not cured the Good Reason.

2.35 “Termination of Employment” means in respect of a Participant, a
termination of employment as determined by the Committee; provided, however,
that with respect to payment of any Section 409A Deferred Compensation,
“Termination of Employment” shall mean “separation from service” within the
meaning of Section 409A of the Code.

2.36 “Tier I Participant” means, unless otherwise designated by the Committee
before the Change Date, a Participant who, on the Termination Date, is
classified in a band more senior than the direction band under the employment
level categories regularly applied by the Company’s Human Resource function (but
disregarding any reduction to a lower employment level category after the Change
Date that would constitute Good Reason) .

2.37 “Tier II Participant” means, unless otherwise designated by the Committee,
a Participant who, on the Termination Date, is classified in the direction band
under the employment level categories regularly applied by the Company’s Human
Resource function.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE III

Participation and Eligibility for Benefits

3.01 Eligibility.

(a) An employee is eligible for participation in this Plan if the Employee is in
benefit indicator level 516 or above (as determined under the customary
practices of the Company’s Human Resource function). The Committee in its
discretion may designate selected Employees with a benefit indicator lower than
516 to be eligible to participate in this Plan by written notice to such
Employee.

(b) Notwithstanding subsection (a), any individual who is (i) a party to an
agreement (“Change in Control Employment Agreement”) between the individual and
an Employer that provides for payments upon Termination of Employment (either
before or after a Change in Control) or (ii) entitled to Section 409A Deferred
Compensation paid in installments as severance after a Change in Control
pursuant to a broad-based severance plan; shall not be eligible to become a
Participant until the next January 1 after he or she ceases to be covered by
such Change in Control Employment Agreement or severance plan. Where Employee
consent is required to terminate a Change in Control Employment Agreement, such
consent shall be given (if at all) at such time and under such circumstances as
the Committee may require in its discretion.

(c) The Committee shall maintain a list of Participants, as in effect from time
to time.

(d) To become a Participant, an individual who has ever received a grant of
restricted stock units or is otherwise required to agree to be subject to
restrictive covenants shall agree to restrictive covenants in such form as the
Company may require, whether or not the individual becomes eligible for benefits
under Article IV or Article V.

3.02 Participation. Except as provided in Section 3.01(b), each Eligible
Employee shall become Participant in the Plan on the first date (not earlier
than the Effective Date) on which he or she is an eligible employee described in
Section 3.01 and has signed an acknowledgement of coverage under this Plan and,
if applicable, any restrictive covenants.

3.03 Eligibility for Benefits A Participant becomes eligible for benefits under
the Plan if the Participant has an Involuntary Termination. A Tier I Participant
also becomes eligible for benefits under the Plan if the Participant has a
Termination of Employment for Good Reason within one year after the Change Date.

3.04 Termination of Participation. If before the Termination Date a Participant
is demoted below the level of benefit indicator 516 (disregarding in the case of
a Tier I Participant any demotion after the Change Date that would constitute
Good Reason), such Participant shall thereupon cease to be a Participant as of
the date of demotion. If upon Termination of Employment the Participant has not
become eligible for a benefit under Article IV, his or her status as a
Participant shall cease upon the Termination Date. Any determination as to a
termination of Participation under this Section 3.04 shall be made by the
Committee (or by the independent members of the Board upon the recommendation of
the Committee in the case of a determination regarding the CEO).

ARTICLE IV

General Obligations of the Employer Upon Involuntary Termination

4.01 Involuntary Termination. If a Participant has an Involuntary Termination,
then unless Article V applies, the Employer’s sole obligations to such
Participant under the Plan shall be as follows:

 

- 7 -



--------------------------------------------------------------------------------

(a) The Employer shall pay the Participant the following:

(i) all Accrued Obligations;

(ii) subject to Section 9.01, the Participant’s Pro-rata Annual Incentive,
reduced (but not below zero) by the amount of any Annual Incentive paid to the
Participant with respect to the Employer’s fiscal year during which the
Termination Date occurs (for example, if the Annual Incentive is paid
quarterly); the Pro-rata Annual Incentive shall be paid at the same time and in
the same form as the Annual Incentives for such fiscal year are paid to ongoing
employees; but no later than two and one-half months after the last day of the
fiscal year following the fiscal year in which the Termination Date occurs;

(iii) subject to Section 9.01, an amount equal to the sum of Base Salary and the
Target Annual Incentive, each determined as of the Termination Date, multiplied
by the applicable Severance Multiple (the “Severance Payment”). The Severance
Payment shall be paid in the form of salary continuation unless the Notice of
Termination is given in the Post-Change Period, in which event the Severance
Payment shall be paid in a single lump sum. The Severance Payment shall begin
(or be made) no more than sixty days after the Termination Date, provided the
applicable revocation period for the release required by Section 9.01 has
expired at that time, and subject to Section 10.11(c) and Section 10.11(e).
Severance Payments in the form of salary continuation payments shall be made in
accordance with the Employer’s regular payroll schedule beginning with the first
regularly scheduled payroll date after the Termination Date; provided, however,
that any Severance Payment or Payments (whether in the form of salary
continuation or in a lump sum) that is or are delayed as required by
Section 10.11(c) or Section 10.11(e) or to allow for the lapse of the applicable
revocation period for the release required by Section 9.01 shall be cumulated
without interest and paid on the first date on which payment is permitted under
by Section 10.11(c) or Section 10.11(e) or after lapse of the applicable
revocation period required by Section 9.01. The amount of each salary
continuation payment shall be determined by dividing the Severance Payment by
the number of regularly scheduled payroll periods in the Severance Period
(determined without regard to any delays required by Section 10.11(c) or
Section 10.11(e) or the applicable revocation period under Section 9.01.

(b) The Employer shall provide for Post-Termination of Employment nonqualified
deferred compensation benefits, equity awards, and employee welfare benefits
pursuant to the terms of the respective Plans and Policies under which such
post-Termination of Employment benefits, awards and welfare benefits, if any,
are provided, except as provided in (c) below.

(c) Subject to Section 9.01, if the Participant timely elects post-termination
continuation coverage under Section 4980 of the Code (“COBRA”) with respect to
medical, vision, prescription and/or dental coverage, then the Employer shall
reimburse the Participant (or pay the provider directly) for the premiums for
such COBRA coverage for the Participant and his or her eligible dependents
during the applicable Severance Period to the extent such premiums exceed the
premiums payable for similar employer-provided coverage by active employees.
There shall be no reimbursement (or direct payment) of such premiums by the
Employer for any COBRA coverage extending beyond the end of the Severance
Period. Notwithstanding the forgoing, such reimbursement (or direct payment)
shall cease if the Participant becomes eligible for medical, vision,
prescription or dental coverage, respectively, from a subsequent employer, or
for Medicare.

 

- 8 -



--------------------------------------------------------------------------------

4.02 Termination for Any Other Reason. If a Participant has a Termination of
Employment for any reason other than as described in Section 4.01 (including
termination by the Employer for Cause, termination by the Employee whether or
not for Good Reason, termination by the Employer or the Employee for Disability,
Retirement, or termination on account of death), then unless Article V applies,
the Employer’s sole obligations to such Participant under the Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.

ARTICLE V

Obligations of the Employer on Involuntary Termination of

Certain Participants in the Post-Change Period

5.01 Application. During the Post-Change Period a Tier I Participant shall be
entitled to benefits under this Article V in lieu of benefits under Article IV .

5.02 Involuntary Termination in the Post-Change Period. If a Tier I Participant
has an Involuntary Termination (including a Termination of Employment for Good
Reason) for which a Notice of Termination is given during the Post-Change
Period, then the Employer’s sole obligations to such Participant under the Plan
shall be as follows:

(a) The Employer shall pay the Participant the following in a single lump sum:

(i) all Accrued Obligations;

(ii) subject to Section 9.01, the Participant’s Pro-rata Annual Incentive,
reduced (but not below zero) by the amount of any Annual Incentive paid to the
Participant with respect to the Employer’s fiscal year during which the
Termination Date occurs (for example, if the Annual Incentive is paid
quarterly);

(iii) subject to Section 9.01, an amount equal to the sum of Base Salary and the
Target Annual Incentive, each determined as of the Termination Date, multiplied
by the applicable Severance Multiple (“Post-Change Severance Payment”);
provided, however, that any reduction in the Participant’s Base Salary or Target
annual incentive that would qualify as Good Reason shall be disregarded for this
purpose.

The amount described in Section 5.01(a)(ii) and the Post-Change Severance
Payment shall be paid no more than sixty days after the Termination Date,
provided the applicable revocation period required for the release under
Section 9.01 has expired at that time; and subject to Section 10.11(c) and
Section 10.11(e).

(b) Post-Termination of Employment non-qualified deferred compensation benefits,
equity awards, and employee welfare benefits shall be provided pursuant to the
terms of the respective Plans and Policies under which such post-Termination of
Employment benefits, awards and welfare benefits, if any, are provided, except
as provided in (c) below.

(c) Subject to Section 9.01, if the Participant timely elects post-termination
continuation coverage under Section 4980 of the Code (“COBRA”) with respect to
medical, vision, prescription and/or dental coverage, then the Employer shall
reimburse the Participant (or pay the provider directly) for the premiums for
such COBRA coverage for the Participant and his or her eligible dependents
during the applicable Severance Period to the extent such premiums exceed the
premiums payable for similar employer-provided coverage by active employees.
There shall be no reimbursement (or direct payment) of such

 

- 9 -



--------------------------------------------------------------------------------

premiums by the Employer for any COBRA coverage extending beyond the end of the
Severance Period. Notwithstanding the forgoing, such reimbursement (or direct
payment) shall cease if the Participant becomes eligible for medical, vision,
prescription or dental coverage, respectively, from a subsequent employer, or
for Medicare.

5.03 Termination on or After the Change Date for Any Other Reason. If a
Participant has a Termination of Employment for which a Notice of Termination is
given during the Post-Change Period, for any reason other than as described in
Section 5.02 (including termination by the Employer for Cause, termination by
the Employee other than for Good Reason, termination by the Employer or the
Employee for Disability, Retirement, or termination on account of death), then
the Employer’s sole obligation to the Participant under this Plan shall be to
pay the Participant all Accrued Obligations determined as of the Termination
Date.

5.04 Limitation on Benefits.

(a) In the event it shall be determined that any payment or distribution by an
Employer to or for the benefit of the Participant (whether paid or payable or
distributed or distributable pursuant to the terms of this Plan or otherwise) (a
“Payment”) would be nondeductible by the Employer for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Participant
pursuant to this Plan (“Plan Payments”) shall be reduced to the Reduced Amount.
The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Plan Payments without causing any
Payment to be nondeductible by the Employer because of Section 280G of the Code.
Such reduction shall be applied before any reduction of any other payments that
are not Plan Payments unless the plan or agreement calling for such payments
expressly provides to the contrary making specific reference to this Plan.
Anything to the contrary notwithstanding, if the Reduced Amount under the Plan
is zero and it is determined further that any Payment that is not a Plan Payment
would nevertheless be nondeductible by the Employer for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of Payments which are not Plan Payments shall also be reduced (but not below
zero) to an amount expressed in present value which maximizes the aggregate
present value of Payments without causing any Payment to be nondeductible by the
Employer because of Section 280G of the Code. For purposes of this Section,
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.

(b) The Committee shall select a firm of certified public accountants of
national standing, (the “Accounting Firm”), which may be the firm regularly
auditing the financial statements of the Company or the Employer. The Accounting
Firm shall make all determinations required to be made under this Section and
shall provide detailed supporting calculations to the Company, the Employer and
the Employee within 30 days after the Termination Date or such earlier time as
is requested by the Company, and provide an opinion to the Participant that he
or she has substantial authority not to report any Excise Tax on his or her
Federal income tax return with respect to any Payments. Any such determination
by the Accounting Firm shall be binding upon the Company, the Employer and the
Participant. The Accounting Firm shall determine which and how much of the Plan
Payment or Payments, as the case may be, shall be eliminated or reduced
consistent with the requirements of this Section, provided that, if the
Accounting Firm does not make such determination within 30 days after the
Termination Date the Company shall elect which and how much of the Plan Payment
or Payments, as the case may be, shall be eliminated or reduced consistent with
the requirements of this Section and shall notify the Participant promptly of
such election. Within five business days thereafter, the Employer shall pay to
or distribute to or for the benefit of the Participant such amounts as are then
due to the Participant under this Plan.

 

- 10 -



--------------------------------------------------------------------------------

(c) As a result of the uncertainty in the application of Section 280G of the
Code at the time of the initial determination by the Accounting Firm or the
Company hereunder, it is possible that Plan Payments or Payments, as the case
may be, will have been made by the Employer which should not have been made
(“Overpayment”) or that additional Plan Payments or Payments, as the case may
be, which will not have been made by the Employer could not have been made
(“Underpayment”), in each case, consistent with the calculations required to be
made hereunder. In the event that the Accounting Firm, based upon the assertion
of a deficiency by the Internal Revenue Service against the Employee which the
Accounting Firm believes has a high probability of success determines that an
Overpayment has been made, promptly on notice and demand the Participant shall
repay to the Employer any such Overpayment paid or distributed by the Employer
to or for the benefit of the Participant together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no such amount shall be payable by the Participant to
the Employer if and to the extent such payment would not either reduce the
amount on which the Participant is subject to tax under Section 1 and
Section 4999 of the Code or generate a refund of such taxes. In the event that
the Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Employer to or for the benefit of the Participant
together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

ARTICLE VI

Administration

6.01 The Company and Committee.

(a) The Company shall have overall responsibility for the establishment,
amendment and termination of the Plan. In carrying out its responsibilities
hereunder, the Company shall act through the Committee (except with respect to
the CEO, with respect to whom the Company shall act through the independent
members of the Board). The Committee shall have, in its discretion, the
responsibilities, duties, powers and authority, assigned to it in this Plan and
any responsibilities, duties, powers and authority, under this Plan that are not
specifically delegated to anyone else, including the following:

(i) to determine which individuals shall be selected as Tier I Participants, and
Tier II Participants.

(ii) to decide on questions concerning the Plan and the eligibility of any
Participant to participate in the Plan, including whether the Participant should
remain (or become) a Participant;

(iii) to determine the nature and timing of any Termination of Employment or the
existence of Good Reason;

(iv) subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations and prescribe the use of such forms as it
shall deem necessary for the efficient administration of the Plan;

(v) to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;

 

- 11 -



--------------------------------------------------------------------------------

(vi) to compute or have computed the amount of benefits that shall be payable to
any person in accordance with the provisions of the Plan;

(vii) to construe and interpret the Plan and correct defects, supply omissions
and reconcile inconsistencies in the Plan;

(viii) to make all other decisions and determinations (including factual
determinations) as the Committee may deem necessary or advisable in carrying out
its duties and responsibilities or exercising its powers;

provided that if the CEO is a Participant, such duties, responsibilities and
powers shall be exercised with respect to him or her by the independent members
of the Board. Decisions of the Committee (or the independent members of the
Board with respect to the CEO) shall be final, conclusive and binding on all
persons interested in the Plan, including Participants, beneficiaries and other
persons claiming rights from or through a Participant.

6.02 Delegation of Committee Authority. The Committee may delegate to officers
or employees of the Company, or committees thereof, the authority, subject to
such terms as the Committee shall determine, to perform such administrative
functions and exercise such administrative powers and authority, as the
Committee in its discretion may determine. Such delegation may be revoked at any
time.

6.03 Advisors and Agents of the Committee. The Committee may (i) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf and (ii) utilize and cause the Company to pay for
the services of associates and engage accountants, agents, clerks, legal
counsel, record keepers and professional consultants (any of whom may also be
serving an Employer or another Affiliate of the Company) to assist in the
administration of this Plan or to render advice with regard to any
responsibility under this Plan.

6.04 Records and Reports of the Committee. The Committee or its delegate shall
maintain records and accounts relating to the administration of the Plan.

6.05 Limitation of Liability; Indemnification. The members of the Board and the
Committee shall have no liability with respect to any action or omission made by
them in good faith nor from any action made in reliance on (i) the advice or
opinion of any accountant, legal counsel, medical adviser or other professional
consultant or (ii) any resolutions of the Board certified by the secretary or
assistant secretary of the Company. Each member of the Board, the Committee, and
each employee to whom are delegated duties, responsibilities and authority with
respect to the Plan shall be indemnified, defended, and held harmless by the
Company and the Employers and their respective successors against all claims,
liabilities, fines and penalties and all expenses (including but not limited to
attorneys fees) reasonably incurred by or imposed on such member or Participant
that arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan, to the extent lawfully allowable and
to the extent that such claim, liability, fine, penalty or expense is not paid
for by liability insurance purchased by or paid for by the Company or an
Employer. Notwithstanding the foregoing, the Company or an Employer shall not
indemnify any person for any such amount incurred through any settlement or
compromise of any action unless the Company or an Employer consent in writing to
such settlement or compromise.

6.06 Plan Expenses. Expenses relating to the Plan before its termination shall
be paid from the general assets of the Company or an Employer. Any individual
who serves as a member of the Committee shall receive no additional compensation
for such service.

 

- 12 -



--------------------------------------------------------------------------------

6.07 Service in More than One Capacity. Any person or group of persons may serve
the Plan in more than one capacity.

ARTICLE VII

Amendments; Termination

7.01 Amendment or Termination of the Plan. The Company by duly adopted
resolution of the Board shall have the sole right to alter, amend or terminate
this Plan in whole or in part at any time and to terminate the participation of
any Employee; provided, however, that:

(i) any such adverse amendment or termination shall be effective only as to
those Participants, if any, who have consented to such amendment or termination
or who have received from the Company at least 12 months’ prior written notice
(“Amendment Notice” or “Expiration Notice,” respectively) of such adverse
amendment or termination that sets forth the date of termination or amendment
(“Amendment Date” or “Expiration Date”), and

(ii) no such Amendment Notice or Expiration Notice shall be effective as to any
Participant if a Change Date occurs before the Amendment or Expiration Date
specified in the Amendment Notice or Expiration Notice.

Any purported Plan termination or amendment in violation of this Section 7.01
shall be void and of no effect.

ARTICLE VIII

Claims Procedure

8.01 Filing a Claim.

(a) No claim shall be required for benefit due under the Plan. Any individual
eligible for benefits under this Plan who believes he or she is entitled to
additional benefits or who desires to clarify his or her right to future
benefits under the Plan (“Claimant”) may submit his application for benefits
(“Claim”) to the Committee (or to such other person or persons as may be
designated by the Committee) in writing in such form as is provided or approved
by the Committee.

(b) When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within 90 days
after the receipt of such Claim. A Claimant shall be given a written notice in
which the Claimant shall be advised as to whether the Claim is granted or
denied, in whole or in part. If a Claim is denied, in whole or in part, the
notice shall contain (i) the specific reasons for the denial, (ii) references to
pertinent provisions of this Plan on which the denial is based, (iii) a
description of any additional material or information necessary to perfect the
Claim and an explanation of why such material or information is necessary, and
(iv) the Claimant’s right to seek review of the denial.

8.02 Review of Claim Denial. If a Claim is denied, in whole or in part, or if a
Claim is neither approved nor denied within the 90-day period specified
Section 8.01(b), the Claimant shall have the right, within 60 days after receipt
of such denial (or after such claim to deemed denied), (i) request that the
Committee (or such other person or persons as shall be designated in writing by
the Committee) review the denial or the failure to approve or deny the Claim,
(ii) review pertinent documents, and (iii) submit issues and comments in
writing. Within 60 days after a such request is received, the Committee shall
complete its review and give the Claimant written notice of its

 

- 13 -



--------------------------------------------------------------------------------

decision. The Committee shall include in its notice to Claimant the specific
reasons for its decision and references to provisions of this Plan on which its
decision is based. A Claimant shall have no right to seek review of a denial or
benefits, or to bring any action in any court to enforce a Claim, before to his
filing a Claim and exhausting his rights to review under Sections 8.01 and 8.02.

ARTICLE IX Release; No Mitigation; No Duplication of Benefits

9.01 Release Required. Any and all amounts payable and benefits or additional
rights provided pursuant to this Plan other than the Accrued Obligations and
amounts provided under Section 4.01(b) shall only be payable if the Participant
(or Participant’s beneficiary in the event of Participant’s death) timely
delivers to the Employer and does not revoke a general waiver and release of
claims in favor of the Company and related parties (“Company Parties”) in
substantially the form attached hereto as Exhibit A, and the revocation period
related to such general waiver and release has expired. Such general waiver and
release shall be executed and delivered (and the revocation period related
thereto, if any, shall have lapsed without revocation having been made) within
sixty (60) days following the Termination Date.

9.02 No Mitigation. No Participant shall have any duty to mitigate the amounts
payable under this Plan by seeking or accepting new employment or
self-employment following termination. Except as specifically otherwise provided
in this Plan, all amounts payable pursuant to this Plan shall be paid without
reduction regardless of any amounts of salary, compensation or other amounts
that may be paid or payable to the Participant as the result of the
Participant’s employment by another employer or self-employment.

9.03 No Duplication of Benefits. Subject to Section 10.11(f), to the extent that
a Participant shall have received severance payments or other severance benefits
under any other Plan or agreement of the Company before receiving severance
payments or other severance benefits pursuant to Article IV or Article V, the
severance payments or other severance benefits under such other Plan or
agreement shall reduce (but not below zero) the corresponding severance payments
or other severance benefits to which such Participant shall be entitled under
Article IV or Article V. To the extent that a Participant accepts payments made
pursuant to Article IV or Article V, he shall be deemed to have waived his right
to receive a corresponding amount of future severance payments or other
severance benefits under any other Plan or agreement of the Company. Payments
and benefits provided under the Plan shall be in lieu of any termination or
severance payments or benefits for which the Participant may be eligible under
any of the Plans or Policy of the Company or an Affiliate or under the Worker
Adjustment Retraining Notification Act of 1988 or any similar statute or
regulation.

ARTICLE X

Miscellaneous

10.01 Participant Information. Each Participant shall notify the Committee of
his home address and each change of home address. Each Participant shall also
furnish the Committee with any other information and data that the Committee
considers necessary for the proper administration of the Plan. The information
provided by the Participant under this Section shall be binding on the
Participant, his dependents and any beneficiary for all purposes of the Plan and
the Committee shall be entitled to rely on any representations regarding
personal facts made by a Participant, his dependents or beneficiary, unless such
representations are known to be false.

10.02 Electronic Media. Under procedures authorized or approved by the
Committee, any form for any notice, election, designation, or similar
communication required or permitted to be given to or received from a
Participant under this Plan may be communicated or made available to the Company
or Participant in an electronic medium (including computer network, e-mail or
voice

 

- 14 -



--------------------------------------------------------------------------------

response system) and any such communication to or from a Participant or
Beneficiary through such electronic media shall be fully effective under this
Plan for such purposes as such procedures shall prescribe. Any record of such
communication retrieved from such electronic medium under its normal storage and
retrieval parameters shall be effective as a fully authentic executed writing
for all purposes of this Plan absent manifest error in the storage or retrieval
process.

10.03 Notices. All notices and other communications under this Plan shall be in
writing and delivered by hand, by nationally recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Participant, at his most recent home address on

file with the Company.

If to the Company or any other Employer,

Walgreen Co.

108 Wilmot Road

Deerfield, Illinois 60015

Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective the day of receipt if
delivered by hand or electronically, the second business day after deposit with
an overnight delivery service if so deposited, or the fifth business day after
mailing in the case of first class registered or certified mail.

10.04 No Employment Contract. The existence of this Plan shall not confer any
legal or other rights upon any Participant to employment or continuation of
employment. Employees are employees at will. The Company and each Employer
reserve the right to terminate any Participant with or without cause at any
time, notwithstanding the provisions of this Plan.

10.05 Headings. The headings in this Plan are for convenience of reference and
shall not be given substantive effect.

10.06 Construction. Any masculine pronoun shall also mean the corresponding
female or neuter pronoun, as the context requires. The singular and plural forms
of any term used in this Plan shall be interchangeable, as the context requires.

10.07 Joint and Several Liability. In the event that any Employer incurs any
obligation to a Participant pursuant to this Plan, such Employer, the Company
and each Affiliate, if any, of which such Employer is a subsidiary shall be
jointly and severally liable with such Employer for such obligation.

10.08 Successors. This Plan shall inure to the benefit of and be binding upon
the Company, each Employer and their respective successors and assigns. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of any Employer to assume expressly and agree to comply with this Plan
in the same manner and to the same extent that the Employer would be required to
comply with it if no such succession had taken place. Failure to require such
assumption will be a material breach of this Plan. Any successor to the business
or assets of any Employer that assumes or agrees to perform this Plan by
operation of law, contract, or otherwise shall be jointly and severally liable
with the Employer under this Plan as if such successor were the Employer.

 

- 15 -



--------------------------------------------------------------------------------

10.09 Payments to Beneficiary. If a Participant dies after becoming entitled to
payments under Section 4.01 or 5.02 but before receiving all amounts to which he
is entitled under this Plan, then, subject to Section 9.01, such remaining
amounts shall be paid in a lump sum to one or more beneficiaries designated in
writing by the Participant for the purposes of this Plan and received by the
Committee before the Participant’s death, which the Participant may change from
time to time in the manner without the consent of any previously designated
beneficiary, or if none is so designated, to the Participant’s estate.

10.10 Non-Alienation of Benefits. Benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, before actually being received by the Participant, and
any such attempt to dispose of any right to benefits payable under this Plan
shall be void.

10.11 Tax Matters.

(a) An Employer may withhold from any amounts payable under this Plan or from
any other amount due a Participant any federal, state, local and other income,
employment and other taxes that are required to be withheld pursuant to any
applicable law or regulation.

(b) The intent of the Employers is that payments and benefits under this Plan
are exempt from or comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted in accordance with that
intent. To the extent that any provision hereof is modified in order to comply
with Section 409A of the Code, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Participant and the Employer of the applicable
provision without violating the provisions of Section 409A of the Code. In no
event whatsoever shall the Company or any Employer be liable for any additional
tax, interest or penalty that may be imposed on a Participant or Employee by
Section 409A of the Code or damages for failing to comply with Section 409A of
the Code.

(c) If a Participant is deemed on the Termination Date to be a “specified
employee” within the meaning of that term under Section 409A(a)(2)(B) of the
Code, then with regard to any payment or the provision of any benefit that is
considered “nonqualified deferred compensation” under Section 409A of the Code
payable on account of a “separation from service,” then, to the extent required
by Section 409A of the Code, such payment or benefit shall not be made or
provided until the date which is the earlier of (i) the day after the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (ii) the date of the Employee’s death. Upon the
expiration of the six-month delay period, all payments and benefits delayed
pursuant to this provision (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Employee in a lump sum without interest, and all remaining
payments and benefits due under this Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(d) To the extent that reimbursements or other in-kind benefits under this Plan
constitute “nonqualified deferred compensation” for purposes of Section 409A of
the Code, (A) all expenses or other reimbursements hereunder shall be made on
before to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Participant, (B) any right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (C) no such reimbursement, expenses eligible for reimbursement, or
in-kind benefits provided in any taxable year shall in any way affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.

 

- 16 -



--------------------------------------------------------------------------------

(e) For purposes of Section 409A of the Code, the Participant’s right to receive
installment payments pursuant to this Plan shall be treated as a right to
receive a series of separate and distinct payments. Whenever this Plan specifies
a payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the Employer;
provided that if the timing of the payment is contingent on the lapse or
expiration of the revocation period for the release required under Section 9.01
and such revocation period could, as of the Termination Date, lapse either in
the same year as the Termination Date or in the following year, the actual date
of payment within the specified period shall be in such following year.

(f) Notwithstanding any other provision of this Plan to the contrary, in no
event shall any payment or benefit under this Plan that constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code be
subject to offset by any other amount unless such offset would not trigger
additional taxes and penalties under Section 409A of the Code.

10.12 Governing Law. The provisions of this Plan shall be governed, construed
and administered in accordance with the laws of the State of Illinois, other
than its laws respecting choice of law, except to the extent preempted by
federal law.

10.13 Severability. If any one or more Articles, Sections or other portions of
this Plan are declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any
Article, Section or other portion not so declared to be unlawful or invalid;
provided that if the release required under Section 10,01 is declared to be
unlawful or unenforceable, then no payments shall be made the payment of which
is subject to such release, and the Participant shall forthwith restore to the
Employer any payments previously made that were subject to such release. Any
Article, Section or other portion so declared to be unlawful or invalid shall be
construed so as to effectuate the terms of such article, section or other
portion to the fullest extent possible while remaining lawful and valid.

Dated:                 , 2012

 

    WALGREEN CO.     By:         Title:    

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER

1. I,                 , in consideration of and subject to the performance by
Walgreen Co. (together with its Affiliates, the “Company Parties”), of its
obligations under the Walgreen Co. Executive Severance and Change in Control
Plan effective as of January 1, 2013, as amended from time to time before the
date hereof (the “Plan”), do hereby release and forever discharge as of the date
hereof the Company Parties and their respective affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future
shareholders, directors, officers, agents, representatives, employees,
successors and assigns of the Company and/or its respective affiliates,
subsidiaries and direct or indirect parent entities (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Plan.

2. I understand that any payments or benefits paid or granted to me under
Section 4.01 or 5.02 of the Plan (other than the Accrued Obligations) represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive certain of the payments and benefits specified in the Plan
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter. Such payments and benefits will not
be considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
Affiliates.

3. Except as provided in paragraphs 5, 10, and 12 below and except for the
provisions of the Plan which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company, including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters
(all of the foregoing collectively referred to herein as the “Claims”).

4. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 10.13(a) above.

 

A-1



--------------------------------------------------------------------------------

5. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Plan shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

6. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Obligations or any severance benefits to which I am entitled under
the Plan, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, (iii) my rights as an equity or security
holder in the Company or its Affiliates, (iv) my rights under any equity awards
that survive termination of employment; or (v) my rights under any retirement
plan that is “qualified” under Section 401(a) of the Internal Revenue Code of
1986.

7. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver I would not have become a
Participant in the Plan. I further agree that in the event I should bring a
Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 10.13(a) above as of the
execution of this General Release.

8. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

9. I agree that this General Release and the Plan are confidential and agree not
to disclose any information regarding the terms of this General Release or the
Plan, except to my immediate family and any tax, legal or other counsel that I
have consulted regarding the meaning or effect hereof or to a successor employer
respecting the terms of any restrictive covenants to which I may be subject, or
as required by law, and I will instruct each of the foregoing not to further
disclose the same to anyone.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
insurance regulatory organization or any governmental entity.

 

A-2



--------------------------------------------------------------------------------

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 3 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Plan after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

14. BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a) I HAVE READ IT CAREFULLY; AND I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

(b) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(c) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

(d) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

(e) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

(f) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(g) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:         DATED:               Participant.      

 

A-3